 ('O\IN(;I()N It RNII R \MI( ('()Rl'.Covington Furniture Mfg. Corp. ad local 282.Ulnited Furniture Workers of America, FI.-(O1().('ase 2 (A 4821)March 27, 1979SEl(ONI) SIPPLE tMF NITAl [)DE(ISI()N ANI)ORI) LRB ( X IRM\N I \\NIN( ANI) MI-M1iRS .JI:NKISSAN) PT N:I I I)On Septenmber 31) 1977. the Board, in 232 NRB837 issued a. Supplemental I)ecision arid ()rder inthis proceedinIg in hilch it grIIanted the (ieneralC('ounsel's 'lotion tor Sumniary .ludgnment allegingthat Respondent had tiled to tile n answer to abackpa specitication as required h Section102.54(a) of the National I.abor Relations Bo;rdRules and Regulations and Statements of ProcedurreSeries 8. as amended. Ihe HBomd therelt're Iund thatthe allegations of the specification ere deemied to hetrue and ordered Resplondent to p certain disernimi-natces listed tfreilln the alountsl of1 h;ckpal staled inthe compultation of( the specification.'Subsequentl , the Board, ha\ ing filed n applica-tion for enorcemllent of its Order with the U[llntedStatcs Court of Appea s tor the Sixth (ircuilt. decided,41V .ollcih', tC recoInsid er its decision. ()l .l nr 12,1979, the court graiantcd the Board's motion for leaseto withdraw. without prleiudicc the application torenflrcemcnt of its Order.Pursuant to the provisiolis of Section 3(hi) of theNational l.abor Relations Act, as mended, the Na-tional abor Relations Board Ihs deleated ts au-thority in this proceeding to a three-neleber panlel.pon reconsideration of the entire record in thisproceeding, the Board makes the following findings:In his Motion for Summar> Juidgmlent. the (;eneralCounsel alleges ( I ) that Respondent's answer wvas un-timely. since it was mailed. not received. on the IlastdaLi of the I 5-day period and il ) lthl the anisvwer alsodid not comport with Section 102.54(b) of the Board'sRules and Regulations in that it genlerall denied thespeciticattions allegations and lthereftore lacked thespecificit3required. Ilhe General ('ouInsel also mno\esto strike Respondent's amended answer. filed on JulI11. 1977. s likewise failing to nieet the requiremlentsof Section 102.54(h).[ S 10) 24 ,I thCe ti,rd's Rule mlid Rcgui.laIi s proide,. n peCienpiart, a, tlli a) I h responl Tntl ha.lil, ithin 15 Li,s trii the er,ic ot thespeclifiti.in. It 11. tile M ils er thereo]C1 11 the respodent .lse to tilt' a, anwe r to thecl- it dlllwilhin the Illie prc kll eid hb thi, sctioll. th 1,Bo r i, .either itih ,lwithout tking esidnce si uppit t 'hc illegaltlons t the peific.llIand willtll ntlc toi eic rCspoI rt, lin ti he pecl llc Clti.l. I hCe riCand enter tic h icr lh .r ISll. hbe :l.lpp; rl.tcI hie Ibacki , speciticatio n issued on LMa 19. 1977.and vwas served. mail, on Reslpon dent. It specifi-calls states that Respondent shall, within 15 das ofthe date of the specification, tile in a insLer to the,,peiticatli in in thile manlner required hb the Board'sRules aiid Regulatlions.Section 12. 114(hb) ,of the Boarld's Rules and Regu-lations pro ides, in pertinent part. that:When the Act or any of these rules require thetiling of( a milotion. hrief, exception or other partin a;n proceeding such documeent Mlust hbe re-ceitlcd h hc th Boardl or the officer or aeCInt LICsig-na;ted tio rcccix:c such matter heft're the close of'business of' tile I;st das\ of tile time limit, it' all.for such filini or extension of tie tiat 1llant h1ivebeen ranted.lowever. Seetion 102.1 14(a) pros ides. inl ertilnlt\Whenet\ cr a part ... is rcqulrled to do sIolle a;ctr take somie pr occedilgs within a prescrihbed pe-Ilo.l etter serlice of a noltice or other paper oilhill and the notice or papiler is served on hili hbmnlil ...3 das shill he added ito thle prescribedperiod ....Respondeint's counsil certifies that its answer to thespeciicatlion was mailed at 5:3) p il. nil June 3. 1977.the last dli ot thile I 5-da period pro\ itled therein, inthie S:iinl cit\ as the Regional Office. ilovwe\:er it wasnot received bhn h it office until Junle 10. 1977. 3 dasater tilhe (enler;al ('ounlscl's tin Olo Sumllar r.l1udgillcTt w;as served h\ deposit in the imail.('o ntr-ar\ to our earlier decisioln. we indl that Re-spondcnlt's ains-er to lthe specitication as tilelL.Ilnder Section 1()02114(a) of the Board's Rules andRegulations, aIn additional 3 days should be adtled tothe I 5-da period for receipt of tile answer, anld there-fore it \;as not in flt due until Julle 6, 1977. SinceRespondlcnt's counsel certifies that the answer was de-positedl il the mail, in the same cit\ as the RegionalOffice, 3 daI s bel'ore thlt date.i its ctions were rela-sonablx calculated t etlfect a timltli tiling. :lurthcr il-iits original ains\terc is timlely so too is Respondent'saeIllelded iilsN\er.We also linld that Respondent's amnenied answerto the Cxtent that it disputes the acclurac) of the back-pa\ colmputations a matter ithil Respondent'sknowledge, lacks the specificit\ required by Section102.54 of' the Board's Rules and Regulations and istherefore striken. lowever, t the extent that theiamelnlded ans\\cr disputes tile amount of net interimearnilng. it raises sIuhst.ltill and material questionsft' 1'ct concernl interi il carrungs Iwhich can lot beresolvied williout i1 hearilig \Accordingl\, we shalldeln\ te (;Geilneral (' oun 's Motio 1tfor Sllililrrx241 NI.RB No. 6047S DECISIONS OF NATIONAL LABOR RELATIONS BOARDJudgment, as well as his motion to strike Respon-dent's amended answer, and shall order a hearinglimited to a determination of interim earnings.ORDERIt is hereby ordered that the General Counsel'sMotion for Summary Judgment and his motion tostrike respondent's amended answer be, and theyhereby are, denied, except as otherwise indicated.IT IS HIEREBY ORDERED that the Board's Decisionand Order in 232 NLRB 837 be, and it hereby is,vacated.I- IS FIURIIIER ORDERED that this proceeding be,and it hereby is, remanded to the Regional Directorfor Region 26, for the purpose of arranging a hearingbefore an Administrative Law Judge, limiting suchproceeding to a determination of interim earnings,and that the Regional Director be, and he hereby is,authorized to issue notice thereof.476